Citation Nr: 1000768	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  08-17 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an extension of the ending date for the award 
of educational assistance benefits under Chapter 30, Title 
38, United States Code, beyond January 9, 2008.


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The appellant reportedly served on active duty from February 
1994 to January 1998.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2008 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in May 2008, a statement of the case 
was issued in May 2008, and a substantive appeal was received 
in June 2008.


FINDINGS OF FACT

1.  The appellant served on active duty from February 15, 
1994, to January 9, 1998; it is neither claimed nor shown 
that he had additional active duty after that date.

2.  Ten years from the date of the appellant's discharge from 
active service was January 9, 2008; therefore, the 
appellant's basic delimiting period for receiving Chapter 30 
educational benefits expired on January 9, 2008.

3.  The appellant was not prevented from initiating or 
completing the chosen program of education within the 
otherwise applicable eligibility period because of a physical 
or mental disability that did not result from his willful 
misconduct.


CONCLUSION OF LAW

The appellant's delimiting date for Chapter 30, Title 38, 
United States Code, educational assistance benefits was 
properly set to January 9, 2008.  38 U.S.C.A. § 3031 (West 
2002); 38 C.F.R. §§ 21.7050, 21.7051 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) 
includes enhanced duties to notify and assist claimants for 
VA benefits.  VA regulations implementing the VCAA have been 
codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a).

In the instant case, the appellant has been notified of the 
basis for the denial of his claim, and has been afforded 
ample opportunity to respond.  The Board thus finds that any 
duties to notify and assist owed him have been fulfilled.  As 
explained below, the claim is being denied as a matter of 
law.  Hence, the duty to notify and assist provisions of the 
VCAA are not applicable.  See Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001) (holding that the duties imposed by the 
VCAA do not apply to a claim if resolution of that claim is 
based on statutory interpretation, rather than consideration 
of the factual evidence).

Criteria & Analysis

The appellant had active service from February 15, 1994 to 
January 9, 1998.  In July 2006, the appellant applied for 
Chapter 30 benefits due to enrollment at a college.  In 
August 2006, VA issued correspondence to the appellant 
informing him that he was entitled to VA education benefits 
under Chapter 30, and his education benefits must be used 
before January 10, 2008.  In February 2007, he was awarded 
Chapter 30 benefits for enrollment at an educational facility 
from December 2006 to May 2007.  In June 2007, the appellant 
requested an extension of his Chapter 30 benefits to May 5, 
2009, as he would conclude his third year of college at that 
time.  The appellant contends that eligibility should be 
extended past the delimiting date of January 9, 2008, because 
he was not capable of using his benefits during the entire 
period of eligibility due to alcohol and drug abuse.  The 
appellant stated that during service and subsequent to his 
separation from service, he was addicted to drugs and 
alcohol.  In or about 2006, he completed a drug and alcohol 
rehabilitation program, and has since lived a drug and 
alcohol free life.  Correspondence dated in July 2007 from a 
counselor/minister confirmed that the appellant attended 
rehabilitation from May 2005 to August 2006 due to alcohol 
and drug dependency, and since that time has enrolled in 
college.  

The appellant was separated from active duty on January 9, 
1998.  The law provides a ten-year period of eligibility 
during which an individual may use his entitlement to 
educational assistance benefits; that period begins on the 
date of the veteran's last discharge from active duty.  38 
U.S.C.A. § 3031(a); see also 38 U.S.C.A. § 3033; 38 C.F.R. § 
21.7142.  There is no evidence of record to demonstrate any 
active duty after January 9, 1998.

VA law and regulations provide that an extended period of 
eligibility may be granted when it is determined that the 
veteran was prevented from initiating or completing the 
chosen program of education within the otherwise applicable 
eligibility period because of a physical or mental disability 
that did not result from the veteran's willful misconduct.  
It must be clearly established by medical evidence that such 
a program of education was medically infeasible.  38 C.F.R. 
§ 21.7051(a) (2).  

The July 2007 correspondence from a counselor/minister at the 
rehabilitation program which the appellant attended 
specifically stated that the appellant was unable to pursue 
employment or education from 1998 until 2006 due to his 
alcohol and drug dependency.  The counselor specifically 
stated that she was not a medical doctor, psychologist, or 
psychiatrist.  While both the appellant and his counselor 
have stated that the he was unable to complete an educational 
program prior to 2006 due to his alcohol and drug dependency, 
there is no medical evidence to suggest that he was prevented 
from completing a program of education due to a physical or 
mental disability.  By the appellant's own admission, his use 
of alcohol and drugs prior to 2006 was due to his own willful 
misconduct, and not due to a mental or physical disability.  
There is no medical evidence which establishes that a program 
of education was medically infeasible.  See id.

The Board acknowledges and commends the appellant for 
treating his addiction and obtaining an education.  However, 
the legal criteria governing the payment of education 
benefits are clear and specific, and the Board is, 
regrettably, bound by them.  As the evidence does not 
establish that the appellant had a physical or mental 
disability that precluded a program of education during his 
basic Chapter 30 delimiting period, the criteria for an 
extension of the Chapter 30 delimiting period have not been 
met.

As the disposition of this claim is based on the law, and not 
on the facts of the case, the appellant's claim for a 
delimiting date beyond January 9, 2008 must be regarded as 
legally insufficient because the requisite elements for 
eligibility to qualify for this benefit have not been 
satisfied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An extension of the appellant's basic 10-year period of 
eligibility for receiving educational assistance benefits 
under chapter 30 beyond the delimiting date of January 9, 
2008, is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


